687 N.W.2d 634 (2004)
In re Petition for Transfer to Disability Inactive Status of Michael Dennis VERBRICK, a Minnesota Attorney, Registration No. 280033.
No. A04-1854.
Supreme Court of Minnesota.
October 14, 2004.

O R D E R
The Director of the Office of Lawyers Professional Responsibility has filed a petition for transfer of respondent Michael Dennis Verbrick to disability inactive status. The petition alleges that the Director learned in the course of investigating disciplinary complaints against respondent that respondent suffers chemical abuse and psychological problems that prevent him from competently representing clients.
The parties have entered into a stipulation in which respondent agrees that he suffers a disability that prevents him from competently representing clients and the parties jointly recommend that the court transfer respondent to disability inactive status. The parties also agree that the requirements of Rule 26, Rules on Lawyers Professional Responsibility (RLPR), regarding notice to clients of a transfer to disability inactive status be waived because respondent has closed his law practice and transferred or made arrangements to return all active client files.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael Dennis Verbrick is transferred to disability inactive status effective immediately. All further proceedings in connection with the pending complaints under investigation are stayed until such time as respondent petitions for reinstatement. The notice requirements of Rule 26, RLPR, are waived.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice